*********
Plaintiff appealed to the Full Commission from an administrative order entered by Commissioner Mavretic dismissing plaintiff's claim without prejudice based upon a notice of voluntary dismissal filed by Plaintiff's counsel [now withdrawn] asking that plaintiff's claim be dismissed without prejudice. After review of the Industrial Commission file including the arguments presented by the parties on appeal to the Full Commission, the undersigned affirms the Order of Commissioner Mavretic dismissing Plaintiff's claim without prejudice. Plaintiff may refile this same claim within one year, which would be on or before July 27, 2010.
IT IS THEREFORE ORDERED that plaintiff's claim is dismissed without prejudice.
This the ___ day of December 2009.
S/___________________ BERNADINE S. BALLANCE COMMISSIONER *Page 2
CONCURRING:
  S/___________________ STACI T. MEYER COMMISSIONER
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER